Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   DETAILED OFFICE ACTION
          This Office Action is in response to the papers filed on 12 August 2022.

APPLICANT’S ELECTION
Applicants’ election with traverse of Group I (Claims 1-11; drawn to a surfactant and/or carbohydrate degrading composition) in the reply filed on 12 August 2022 is acknowledged. The Applicant argues the inventions are unified by a single Bacillus strain. Examiner notes that because the claims were not filed under U.S.C. 371, provisions regarding Unity of Invention do not apply. Burden was established in the restriction mailed on 18 July 2022. Recitation of the same strain in each group does not equate with lack of burden. The requirement is still deemed proper and is therefore made FINAL.
Claims 12-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

CLAIMS UNDER EXAMINATION
      Claims 1-27 are pending. Claims 1-11 have been examined on their merits.

PRIORITY
Provisional Application 62/849276, filed on 17 May 2019, is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter as evidenced by Krueger et al. (Methylene blue active substances in plaque of Bacillus subtilis subsp. subtilis and enrichment by supplemental calcium in culture media. Letters in Applied Microbiology 71, 550-556 2020) and Britannica (silage).


Based upon an analysis with respect to the claims as a whole, claims 1-11 are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below.


Claim 1 is directed to a composition comprising a cultured plaque of Bacillus subtilis strain 6A-1, exudates or fractions of said 6A-1 or said cultured plaque. Streamlined analysis for subject matter eligibility, is as follows:

Question 1: Is the claim to a process, machine manufacture or composition of matter?  Yes, the claimed invention is a composition of matter.

Question 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?  

Prong 1. Yes, claim 1 is directed to a law of nature. The limitation in the claim that sets forth the law of nature is: a composition comprising a cultured plaque of Bacillus subtilis strain 6A-1, exudates or fractions of said 6A-1 or said cultured plaque.

The reason the limitation is considered a judicial exception is: Claim 1 is drawn to an exudate, fraction or plaque of Bacillus subtilis 6A-1, deposited as PTA-125135. As evidenced by the post-filing reference Krueger et al. “Bacillus subtilis subsp. subtilis strain 6A-1 is deposited at the ATCC as strain designation PTA-125135. The strain is an unadulterated isolate obtained from corn silage in the United States.” (page 553, right column, last paragraph). As evidenced by Britannica, silage is forage plants such as corn (maize), legumes, and grasses that have been chopped and stored in tower silos, pits, or trenches for use as animal feed. The Instant Specification does not indicate the recited strain has been manipulated to produce a Bacillus strain that does not occur in nature. A Bacillus subtilis strain that can be found in nature is naturally occurring, and is therefore a judicial exception. Claim 1 recites a cultured plaque of Bacillus subtilis 6A-1. A plaque is interpreted to comprise cultured cells. Growing cells of a naturally occurring bacteria does not produce something markedly different than the cells of a judicial exception. The Instant Specification does not indicate cells of strain Bacillus 6A-1 are not found in nature or have been changed to produce something that is markedly different. Examiner notes a protein (hence, an extract) produced by a Bacillus subtilis is naturally occurring and is a judicial exception. Claim 1 does not recite any limitations distinguishing the claimed exudate, fraction and plaque from naturally occurring components produced by the claimed strain. Therefore each of the components recited in claim 1 encompasses a judicial exception that can be found in nature. 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No. The claim is directed to a product (i.e., a composition) and is not a method of treating or administration.

Question 2B: Do the claims recite any additional elements? Yes. 
The additional element must show an inventive concept. Reasons supporting the significance of the additional elements can include one or more of the following:
Improvements to another technology or technical field.
Improvements to the functioning of the computer itself.
Applying the judicial exception with, or by use of, a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application.
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

With respect to Step 2B, limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:
Adding the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea
Generally linking the use of the judicial exception to a particular technological environment or field of use.

Do the additional elements result in the claim amounting to significantly more?

No. Claim 1 recites the composition is a surfactant or a carbohydrate degrading composition. This recitation does not impart any limitations that distinguishes the claimed Bacillus cells, or fraction or exudate derived therefrom, from naturally occurring components. Claim 2 recites the exudate comprises a non-polar extract of said 6A-1. The claim does not distinguish the claimed exudate from the natural components found  in a Bacillus 6A-1extract. Claim 3 recites the composition of claim 1 is free of cells and spores. The absence of spores and cells does not amount to significantly more than an extract comprising naturally occurring proteins. Claims 4-5 and 11 are directed to proteins of the claimed sequences. The Instant Specification indicates these proteins are from Bacillus 6A-1. Therefore they are naturally occurring proteins. Claims 6-7 are directed to the activity of the claimed composition. The claims do not impart any chemical features that amount to more than the claimed judicial exceptions. Claim 8 recites the composition further comprises “strain, cells or spores of said 6A-1”. Combining naturally occurring cells or spores does not amount to more than the claimed judicial exceptions. Claim 9 recites several process that are applied to an exudate. The Instant Specification does not indicate the claimed processes produce something that is markedly different than the claimed judicial exception. Examiner notes dilution can be performed by adding water. Water is naturally occurring and is therefore a judicial exception. Centrifugation (hence, sedimentation), does not change the naturally occurring components to produce something markedly different. Examiner notes filtration or extraction of a natural component (i.e. a protein) does not mean the protein is markedly different. Claim 10 recites a method of producing a cultured plaque, exudate or fraction. The elected claims are drawn to a product and not a method. Claim 10 does not distinguish the claimed components from those of naturally occurring Bacillus 6A-1. 

Therefore claims 1-11 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayangbile et al. (Bacteria And Enzymes Produced Therefrom And Methods Of Using Same. US 2017/0073620 16 March 2017) as evidenced by Ayangbile et al. (Patent 10138444). 

Ayangbile et al. disclose a bacteria referred to here as Bacillus subtilis 6A-1, compositions thereof and processes for use of the bacteria, spores, cells, extracts and enzymes (Abstract). An “extract” is interpreted to read on an exudate as recited in claim 1. A “spore” and an “enzyme” are broadly interpreted to read on a fraction as recited in claim 1. “Bacteria” and “cells” are indistinguishable from a culture plaque as recited in claim 1. As evidenced by Patent 10138444,   Bacillus subtilis 6A-1 is PTA - 125135 (see claim 1). Therefore a surfactant and/or carbohydrate degrading composition comprising cultured plaque of 6A-1, exudate or fractions of 6A-1 is anticipated by the prior art. Therefore claim 1 is included in this rejection (claim 1). 

Claim 2 recites the exudate comprises a non-polar extract. A “non-polar extract” is interpreted to refer to the method of extraction. Examiner notes the claim recites open claim language (i.e. “comprising”). Therefore the claim does not exclude any components. It is Examiner’s position a composition comprising cells of 6A-1, as taught by the prior art, would comprise the component recited in claim 2. Therefore claim 2 is included in this rejection (claim 2).

The prior art teaches the following ([0032]):
Enzymes produced via semi-solid fermentation (sometimes called “solid state fermentation” or “koji process”) may be extracted by aqueous or non-aqueous solvents and further purified by filtration, centrifugation and concentrated and/or stabilized by the methods taught above. Alternately, enzymes and bacterial cells and spores may be dried together in unseparated state by processes such as simple air drying or fluidized bed drying which preserves both enzyme activity and bacterial cell and spore viability

As set forth above, the art teaches extracting enzymes. Examiner notes enzymes, bacterial cells and spores may be dried together in unseparated state as an alternative embodiment. Therefore the first embodiment would read on an extract (hence, exudate) that is free of cells and spores. Therefore claim 3 is included in this rejection (claim 3).

Claim 4 recites the composition of claim 1 comprises CAB 15086.1 SEQ ID NO: 2. The Instant Specification discloses this protein is inherent to the claimed strain of bacteria ([0056]).
As set forth above, the art teaches a composition comprising cells of strain 6A-1. Therefore the claimed sequence would inherently be present in the strain taught by the prior art. Therefore claim 4 is included in this rejection (claim 4).

Claim 5 recites the composition of claim 1 comprises SEQ ID NO: 1. The Instant Specification discloses this protein is inherent to the claimed strain of bacteria ([0071]).
As set forth above, the art teaches a composition comprising cells of strain 6A-1. Therefore the claimed protein would inherently be present in the strain taught by the prior art. Therefore claim 5 is included in this rejection (claim 5).

Claim 6 recites the activity of the composition of claim 1 relative to the surfactant activity of another strain of bacteria. Claim 1 is directed to a product. Because claim 1 is anticipated, it would inherently have the surfactant activity recited in claim 6. The following is noted from the MPEP:

MPEP 2112.01

II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES

"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Therefore claim 6 is included in this rejection (claim 6).

Claim 7 recites the characteristics of the composition of claim 1 when fed to animal. Because claim 1 is anticipated, it would be expected to have the effect recited in claim 7 under the principles of inherency. Therefore claim 7 is included in this rejection (claim 7).

As set forth above, the art teaches enzymes and bacterial cells and spores may be dried together in unseparated state by processes such as simple air drying or fluidized bed drying which preserves both enzyme activity and bacterial cell and spore viability.
A composition comprising unseparated enzymes, cells and spores read on claim 8 (claim 8).

Claim 9 recites limitations directed to how the exudate is produced. The elected claims are directed to a product. Claim 9 is interpreted to recite product by process limitations. As set forth above, the art teaches enzymes produced via semi-solid fermentation (sometimes called “solid state fermentation” or “koji process”) may be extracted by aqueous or non-aqueous solvents and further purified by filtration, centrifugation and concentrated and/or stabilized by the methods taught above. The methods recited in claim 9 do not distinguish the claimed exudate from the enzyme extract taught by the prior art. 

MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 

Therefore claim 9 is included in this rejection (claim 9).

Claim 10 recites limitations directed to how the cultured plaque, exudate or fractions of said plaque are produced. The elected claims are directed to a product. Claim 10 is interpreted to recite product by process limitations. The methods recited in claim 9 do not distinguish the claimed exudate from the enzyme extract taught by the prior art. Therefore claim 10 is included in this rejection (claim 10).

Claim 11 recites the composition of claim 1 comprises CAB 15943.7 SEQ ID NO: 4. The Instant Specification discloses the following ([0055]):
The composition comprising unrefined cultured plaque of strain 6A-1 has as a constituent the defined protein “endo-beta-1,3-1,4 glucanase, which is identified by GenBank accession number CAB15943.1 (SEQ ID NO: 4).

As set forth above, the art teaches a composition comprising cells of strain 6A-1. As evidenced by the Instant Specification, the claimed strain has endo-beta-1,3-1,4 glucanase (SEQ ID NO;4) as a constituent. Therefore endo-beta-1,3-1,4 glucanase would inherently be present in the strain taught by the prior art. Therefore claim 11 is included in this rejection (claim 11).

Therefore Applicant’s invention is anticipated as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	
/NATALIE M MOSS/Examiner, Art Unit 1653